Carlisle, Presiding Judge.
This was an application brought under the provisions of Code Ann. § 114-709 before the State Board of Workmen’s Compensation for additional compensation based on a claimed change in condition. It appears from the record that the claimant suffered an injury to his left wrist in December, 1958, and that on September 14, 1959, an agreement for the payment of compensation on the basis of 30 percent loss of use of the left arm was approved by the board. The claimant testified that after the agreement was entered into he suffered an additional injury to his left arm and thereafter an injury to his right hand, and that any change in his condition was because of these other two accidents. (No question is presented by this record with respect to these two later occurrences). The doctor who treated him for the initial injury and performed a partial fusion of *541the bones in his left wrist testified that he could detect no ' change in the claimant’s arm since he went back to work after the first injury, and that he suspected that it was a little better than it was before. “It moves as well as before. I don’t think there’s any essential change.” The director found that there had been no change in condition and denied additional compensation. The judge of the superior court affirmed that award. The evidence authorized the denial of additional compensation, and since no error of law appears in the award, the judgment affirming it was correct. Travelers Ins. Co. v. Hammond, 90 Ga. App. 595 (3) (83 SE2d 576); Fortson v. American Surety Co., 92 Ga. App. 625 (2) (89 SE2d 671).
Decided March 7, 1962
Rehearing denied- March 13,1962.
John D. Edge, for plaintiff in error.
Warren Akin, contra.

Judgment affirmed.


Eberhardt and Russell, JJ., concur.